          Case 5:21-cv-00231-G Document 11 Filed 06/15/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

JAMES PATRICK LESLEY JR.,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-21-231-G
                                              )
                                              )
DAVID PRATER, District Attorney               )
of Oklahoma County,                           )
                                              )
       Defendant.                             )

                                         ORDER

       Plaintiff James Patrick Lesley Jr. filed this federal civil rights action on March 18,

2021. See Compl. (Doc. No. 1). In accordance with 28 U.S.C. § 636(b)(1), the matter was

referred to Magistrate Judge Shon T. Erwin for preliminary review.

       On May 19, 2021, Judge Erwin issued a Report and Recommendation (Doc. No.

10), in which he recommended that this action be dismissed on screening for failure to state

a claim upon which relief may be granted. See 28 U.S.C. § 1915A(b)(1). In the Report

and Recommendation, Judge Erwin advised Plaintiff of his right to object to the Report

and Recommendation by June 7, 2021. Judge Erwin also advised that a failure to timely

object would constitute a waiver of the right to appellate review of the factual findings and

legal conclusions contained in the Report and Recommendation.

       The Report and Recommendation was mailed to Plaintiff at the address he provided

to the Court. As of this date, Plaintiff has not submitted an objection to the Report and

Recommendation or sought leave for additional time to do so.
           Case 5:21-cv-00231-G Document 11 Filed 06/15/21 Page 2 of 2




                                 CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 10) is ADOPTED in its

entirety. This action is DISMISSED without prejudice. A separate judgment shall be

entered.

      IT IS SO ORDERED this 15th day of June, 2021.




                                        2
